DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/3/2021, 4/3/2021, 3/13/2022, and 7/10/2022 are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schmidt (US 2015/0381690 A1).

With regards to Claim 1, Schmidt teaches a method for controlling data streaming rate in a content distribution network (CDN) (i.e., n the illustrated embodiment, the architecture 100 comprises an ABR server 102A that can be implemented in edge servers for over-the-top (OTT) delivery of cached media streams contained, for example, at content distribution network (CDN) storage servers, Paragraph 31), the method comprising:
measuring, at a user-side device, one or more parameters related to network quality of service (QoS) of a data streaming service (i.e.,  a client playback management application 208 may restart the AVPlayer after short network outages, and query the AVPlayer 210 for statistics to feedback to the ABR server 202 such as the number of player stalls, number of downloaded chunks, and measured average bitrate, Paragraph 126);
estimating, at the user-side device, a maximum stable rate for streaming data based on the measured one or more parameters (i.e.,  a client playback management application 208 may restart the AVPlayer after short network outages, and query the AVPlayer 210 for statistics to feedback to the ABR server 202 such as the number of player stalls, number of downloaded chunks, and measured average bitrate, Paragraph 126; measured average bitrate);
sending a control packet embedding with the maximum stable rate to a server coupled to the user-side device via a network connection (i.e.,  a client playback management application 208 may restart the AVPlayer after short network outages, and query the AVPlayer 210 for statistics to feedback to the ABR server 202 such as the number of player stalls, number of downloaded chunks, and measured average bitrate, Paragraph 126; measured average bitrate; feedack); and adjusting, at the server, data streaming rate of one or more files of file segments based on the maximum stable rate (i.e.,  The ABR server 202 could supplement its transcoder controller 218 with such information (e.g., if player buffer stalls are reported, or the reported number of downloaded chunks does not agree with server-side values, the transcoder bit rate could be lowered, regardless of current network bandwidth measurement values indicating otherwise, in an attempt to facilitate rapid download of segments by the player 210), Paragraph 126)

With regards to Claim 2, Schmidt teaches wherein the one or more parameters comprises at least one of broadband speed; Wi-Fi speed; historical occurrences of interferers and cross traffic; or latency between streaming file segments (i.e., To reduce the latency of the measurements provided, yet reduce measurement/estimation variation, one embodiment of the BW measurement module 217 includes a filter for filtering the bandwidth measurements before they are supplied to the transcoder and adaptive bit rate resolution controller, Paragraph 69; latency)

With regards to Claim 3, Schmidt teaches wherein the one or more parameters are outside streaming parameters and do not include data streaming rate of instantaneous or previous streaming file segments (i.e.,  Once the network BW measurements are obtained, there remains the problem of determining the optimal transcoding parameters to be selected, and commanding the transcoder and media segment creator 200 to transcode the mezzanine recordings according to those parameters. This function is performed by the transcoder ABR and resolution controller 218, Paragraph 103)

With regards to Claim 4, Schmidt teaches wherein the maximum stable rate is embedded in a side-information of the control packet at an application layer program of the user-side device (i.e.,  In such cases, a client playback management application 208 may restart the AVPlayer after short network outages, and query the AVPlayer 210 for statistics to feedback to the ABR server…, Paragraph 126; Paragraphs 13-14)

With regards to Claim 5, Schmidt teaches wherein the maximum stable rate is embedded in a side-information of the control packet by a user-side gateway when the server couples to the user-side device via un unencrypted connection (i.e., he clients 108 may be in the user or subscriber's home and retrieve content over the home WiFi network implemented by WiFi router 112 from the subscriber's cable gateway ABR server 102B, Paragraph 32)

With regards to Claim 6, Schmidt teaches wherein the maximum stable rate is a download speed for streaming data to be sustained for a duration of data streaming (i.e., If the filtered bandwidth estimates drop below a defined threshold, the ABR server 202 may be commanded to deliver just the audio component of the media asset which (which typically requires only a 64 kbps maximum bit rate). If subsequently estimated BW values increase and remain above another threshold for a sufficient period of time or number of chunks…, Paragraph 51; threshold and max bit rate; Paragraph 52)

With regards to Claim 7, Schmidt teaches adjusting, at the server, data streaming rate of one or more files or file segments based on the maximum stable rate further comprising: determining if a current data streaming rate is higher than the maximum stable rate; in response to the current data streaming rate being higher than the maximum stable rate, reducing the current data streaming rate; and in response to the current data streaming rate being continuously lower than the maximum stable rate, increasing the current data streaming rate (i.e., …In one measurement implementation, the ACK messages from the client 204 are detected and locally time stamped by the ABR server 202. Then, the bandwidth or throughput (e.g. bytes/second) of the channel being used to transmit the data can be determined as the difference in byte-values acknowledged between two temporally successive ACK messages received at different times divided by their time difference. An alternate means to estimate bandwidth is to monitor the number of bytes entering the ABS server TCP buffer over units of time, Paragraph 54; Paragraphs 66-75, Reducing BW measurement variances through smoothing filter)

With regards to Claim 8, Schmidt teaches wherein reducing the current data streaming rate comprises at least one of the following: setting a maximum transmit window size; adding delay to the network connection; and dropping packets in a file segment queue for the data streaming service (i.e., The manifest file 226 is of the sliding-window type in which three segments, for example, are advertised with the earliest segment removed from the playlist 226 when a new one is completed and added to the playlist, Paragraph 46;  Multiple packet losses from a window of data can have a catastrophic effect on TCP throughput. TCP uses a cumulative acknowledgment scheme in which received segments that are not at the left edge of the receive window are not acknowledged…, Paragraph 82)

With regards to Claim 9, Schmidt teaches wherein increasing the current data streaming rate comprises at least one of the following: reducing delay added to the network connection; and changing a configuration of the network connection to enlarge window scaling (i.e., The manifest file 226 is of the sliding-window type in which three segments, for example, are advertised with the earliest segment removed from the playlist 226 when a new one is completed and added to the playlist, Paragraph 46;  Multiple packet losses from a window of data can have a catastrophic effect on TCP throughput. TCP uses a cumulative acknowledgment scheme in which received segments that are not at the left edge of the receive window are not acknowledged…, Paragraph 82)

The limitations of Claim 10 are rejected in the analysis of Claims 1 and 7 above, and the claim is rejected on that basis.
The limitations of Claim 11 are rejected in the analysis of Claim 4 above, and the claim is rejected on that basis.
The limitations of Claim 12 are rejected in the analysis of Claim 6 above, and the claim is rejected on that basis.
The limitations of Claim 13 are rejected in the analysis of Claim 7 above, and the claim is rejected on that basis.
The limitations of Claim 14 are rejected in the analysis of Claim 8 above, and the claim is rejected on that basis.
The limitations of Claim 15 are rejected in the analysis of Claim 9 above, and the claim is rejected on that basis.
The limitations of Claim 16 are rejected in the analysis of Claim 1 above, and the claim is rejected on that basis.
The limitations of Claim 17 are rejected in the analysis of Claim 2 above, and the claim is rejected on that basis.
The limitations of Claim 18 are rejected in the analysis of Claim 3 above, and the claim is rejected on that basis.
The limitations of Claim 19 are rejected in the analysis of Claim 4 above, and the claim is rejected on that basis.
The limitations of Claim 20 are rejected in the analysis of Claim 5 above, and the claim is rejected on that basis.

	Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURAJ M JOSHI whose telephone number is (571)270-7209. The examiner can normally be reached Monday - Friday 8-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURAJ M JOSHI/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        December 3, 2022